Per Curiam.
The Supreme Court of the United States having reversed our judgment of affirmance in the above stated case (221 Ga. 190 (144 SE2d 103)), it is hereby ordered by this court that our judgment be vacated, the case returned to the trial court with direction that the trial judge hold a hearing, after notice to all parties on the single question as to whether or not the confession of the accused was freely and voluntarily made, and for this purpose, witnesses and any other relevant evidence may be introduced and considered. It is ordered further that, if upon such hearing, the judge finds that the confession was not freely and voluntarily made, he shall *127set aside the conviction, and hold another trial in which the confession shall be excluded. On the other hand, should the judge find that the confession was made freely and voluntarily, then the judgment of conviction and the sentence is affirmed.
Decided February 23, 1967.
Howard Moore, Jr., William H. Alexander, for appellant.
Dewey Hayes, Solicitor General, Eugene Cook, Attorney General, Rubye G. Jackson, Assistant Attorney General, for appellee.

Remanded, with, direction.


All the Justices concur.